UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

AMEL CHADER, on behalf of herself and others
similarly situated,

Plaintiffs, Civil Action No.:
-against- 19-cv-06611-ILG-VMS

HOWARD BEACH ANIMAL CLINIC, PC, STEVEN
WEINSTEIN, PETER ROUFAIL, and LUCECITA
GURRERA,

 

Defendants.

 

PROPOSED SETTLEMENT AGREEMENT — SUBJECT TO COURT APPROVAL

This proposed Settlement Agreement (the “Agreement”) is entered into, subject to Court
approval, by and between Amel Chader (the “Plaintiff’), in the above-captioned matter, and
Defendants Howard Beach Animal Clinic, PC (including all employees, managers, officers, and
representatives), Steven Weinstein, Peter Roufail, and Lucecita Gurrera (collectively,
“Defendants”) (together with Plaintiff, the “Parties”).

RECITALS
WHEREAS, the Plaintiff has filed a purported Collective and Class Action Complaint

asserting claims against Defendants under, inter alia, the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 and the New York Labor Law, Art. 6, § 190 et. seg., and Art. 19, § 650 e¢. seq., and
the supporting New York State Department of Labor regulations, 12 N.Y.C.R.R. § 142, for the
alleged failure to pay overtime compensation to Plaintiff for all hours worked over 40 per
workweek (the “Litigation”);

WHEREAS, the purpose of this Agreement is to settle fully and finally all claims asserted
in the Litigation, and those claims that could have been asserted, relating to the nonpayment or

underpayment of overtime compensation;
WHEREAS, Defendants deny all of the allegations made by Plaintiff in the Litigation and
deny that they are liable or owe damages to anyone with respect to the alleged facts or causes of
action asserted in the Litigation. Nonetheless, without admitting or conceding any liability or
damages whatsoever, Defendants have agreed to settle the Litigation on the terms and conditions
set forth in this Agreement, to avoid the burden, expense, and uncertainty of continuing the
Litigation;

WHEREAS, a bona fide dispute exists as to Plaintiff's claims asserted in the Litigation;

WHEREAS, the Parties agreed to explore settlement, through an informal data exchange
and negotiations;

WHEREAS, Plaintiff's Counsel analyzed and evaluated the merits of the claims made
against Defendant in the Litigation, conducted interviews with Plaintiff, served and responded to
discovery requests, obtained and reviewed documents relating to Plaintiff's claims, and based upon
their analysis and evaluation of a number of factors, and recognizing the substantial risks of
litigation, including the possibility that the Litigation, if not settled now, might not result in any
recovery or might result in a recovery less favorable, and that any recovery would not occur for
several years, Plaintiff's Counsel is satisfied that the terms and conditions of this Agreement are
fair, reasonable, and adequate and that this Agreement is in the best interests of the Plaintiff;

WHEREAS, Plaintiffs individual claims, including, without limitation, the FLSA and
non-class NYLL claims in the Lawsuit shall be dismissed in their entirety and with prejudice upon
the Court's approval of this Agreement, and upon the Court “So Ordering” the Stipulation and
Order of Dismissal with Prejudice executed by counsels for Plaintiff and Defendants, as set forth

below:
NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND BETWEEN
THE PARTIES that:

In consideration of the mutual covenants and promises set forth in this Agreement, as well
as the good and valuable consideration provided for herein, the Parties agree to a full and complete
settlement of the Litigation on the following terms and conditions.

1. Agreement Void Until Approved By Court: This Agreement shall be null, void,
and non-binding, and without any force or effect, unless and until it is approved by an Order of the
Court in the Litigation.

2. Payment for Settlement of the Litigation: Defendants, or any of them, shall pay or
cause to be paid to Plaintiff, subject to the terms and conditions of this Agreement, and as full,
complete, and final settlement and final satisfaction of any and all claims or potential claims
Plaintiff has or may have against any and all of the Defendants through the Effective Date of this
Agreement, including all counsel fees and costs incurred by Plaintiff, the gross sum of Sixty Five
Thousand Dollars and No Cents ($65,000.00) (the “Settlement Amount”) to be paid in two checks,
as follows: one check in the amount of Forty Three Thousand, Six Hundred Sixty-Six Dollars with
Eighty-One Cents ($43,066.81) made payable to Plaintiff Amel Chader; and one check in the
amount of Twenty One Thousand, Nine Hundred Thirty-Three Dollars with Nineteen Cents
($21,933.19) made payable to “Law Office Of Brian L. Greben, as Attorneys for Plaintiff,”
(representing attorney’s fees plus litigation expenses) within Seven Days (7) after court approval
of this Settlement Agreement, delivered to Defendants’ counsel.

3. Plaintiff Responsible for All Taxes. Plaintiff agrees to hold Defendants harmless

and indemnify Defendants from any and all payments the Company may be required to make to
any taxing authority as a result of Plaintiffs failure to pay any taxes in connection with any

payment(s) made under this Agreement.

4,

Release and Covenant Not To Sue: Plaintiff hereby irrevocably and unconditionally

releases from and forever discharges and covenants not to sue Defendants, and for each of them,

their heirs, successors, assigns, affiliates, parent organizations, subsidiaries, directors, owners,

shareholders, members, agents, attorneys, legal representatives and managers any and all charges,

complaints, claims, causes of action, suits, debts, liens, contracts, rights, demands, controversies,

losses, costs and or expenses, including legal fees and any other liabilities of any kind or nature

whatsoever, known or unknown, suspected or unsuspected, whether fixed or contingent

(hereinafter referred to as “claim” or “claims”) which Plaintiff at any time has, had, claims or

claimed to have against Defendants, regarding allegedly unpaid or improperly paid wages,

including, without limitation, those claims in the Litigation that have occurred as of the Effective

Date of this Agreement, including claims of:

a.

5.

violations of the minimum wage or overtime provisions of the Fair Labor Standards
Act;

violations of the minimum wage and overtime provisions of the New York Labor
Law;

defendants’ failure to pay any wages owed to plaintiff;

the "spread of hours" provisions of the New York Labor Law and applicable Wage
Orders;

the wage notice and wage statement provisions of the New York Wage Theft
Prevention Act; and/or

any and all claims for violation of any written or unwritten contract, agreement,
understanding, policy, benefit, retirement or pension. plan, severance plan, or
covenant of any kind, or failure to pay wages, bonuses, or employee benefits.

Stipulations of Discontinuance With Prejudice: Within thirty (30) calendar days

after the Court in the Litigation issues an Order approving of this Settlement Agreement and

4
Release, the Parties, through their counsel, shall execute, exchange, and file stipulations
discontinuing the Litigation, with prejudice, and without costs to any Party.

6. No_ Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

7. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a duly authorized representative of Plaintiff and Defendants.

8. Acknowledgments: Plaintiff and Defendants acknowledge that they are not relying
upon any statement, representation or promise in executing this Agreement except for statements,
representations or promises expressly set forth in this Agreement. They further acknowledge and
agree that the only consideration for signing this Agreement is as set forth in this Agreement.

9. Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following first-class mailing and electronic transmission
thereof. Notice hereunder shall be delivered to:

To Plaintiff:

Brian L. Greben, Esq.

LAW OFFICE OF BRIAN L. GREBEN

316 Great Neck Road

Great Neck, NY 11021
(516) 304-5357

Email: brian@grebenlegal.com
To Defendants:

Justin T. Kelton, Esq.
ABRAMS, FENSTERMAN,
FENSTERMAN, EISMAN,
FORMATO, FERRARA, WOLF
& CARONE, LLP

1 MetroTech Center, Suite 1701
Brooklyn, NY 11201

Tel: (718) 215-5300

Email: jkelton@abramslaw.com

10. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Eastern District of New York and the Supreme Court of the State of New York in
any subsequent proceeding to enforce this Agreement.

11. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement once the same is approved by the Court
in the Litigation, provided, however, that upon any finding by a court of competent jurisdiction
that a release or waiver of claims or rights or a covenant set forth herein is illegal, void or
unenforceable, Plaintiff agrees to promptly execute a release, waiver and/or covenant that is legal
and enforceable.

12. Release Notification: Defendants advised Plaintiff Amel Chader to discuss the
terms of this Agreement and release of claims with their legal counsel and Plaintiff Amel Chader
acknowledges that she has consulted with Brian L. Greben, Esq. of Law Office Of Brian L. Greben.
Plaintiff Amel Chader acknowledges that it is her choice to waive claims in return for the benefits

set forth herein and that she made this decision after careful thought and a reasonable period of

6
time to consider this Agreement, and after an opportunity to consult with her attorneys. Plaintiff
Amel Chader confirms that she has read and fully understood this Settlement Agreement and
Release, and that no translation of this Settlement Agreement and Release is requested or
necessary, and that she is signing this Settlement Agreement and Release voluntarily.

13. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

14. Entire Agreement: This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof. The
express terms hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or amended other

than by an agreement in writing signed by all parties to this agreement.

[SIGNATURES ON FOLLOWING PAGE]
Case 1:19-cv-06611-VMS Document 19-1 Filed 08/28/20 Page 8 of 12 PagelD #: 80

UNDERSTOOD, ACCEPTED, AND AGREED:

: Atul Clack s

Amel Chader, on behalf of herself and
others similarly situated,

    

Date-O¥ /27 [2020

    

Sworn to before me thi [Be
Of August 2020 ‘

“fp

Notary Public

   

BRIAN L. GREBEN
Notary Public, State of New York
Reg. No. 02GR6326127
Qualified in Nassau County
Commission Expires June 15, 202-5

 
Case 1:19-cv-06611-VMS Document 19-1 Filed 08/28/20 Page 9 of 12 PagelD #: 81

UNDERSTOOD, ACCEPTED, AND AGREED:

Sper, Meow
Bt EY imal Clini, PC,

ne
pate BI2>/ 2020

Sworn to before me thisA/ day
Of August 2020

CL

otary Public
Case 1:19-cv-06611-VMS Document 19-1 Filed 08/28/20 Page 10 of 12 PagelD #: 82

wa ACCE yl

Stéven i ee
FAA

Dat Cy Ole 7, 2VZYU

Sworn to before me this 7 day
Of August 2020

fb, GQ

Notary Public

 

 

 

10
Case 1:19-cv-06611-VMS Document 19-1 Filed 08/28/20 Page 11 of 12 PagelD #: 83

UNDERSTOOD, ACCEPTED, AND AGREED:

Peter Re SF
Date: O/27_

Sworn to before me this day

neal Shea Peet haces Ry fit are Ra ate ct Ne |
Of Augu; L ov BIERKAY FRIAS .

i Notary Public - State of New York
NO. 01FR6347049
4 LZ: a Qualified in Queens County
My Commission Expires Aug 2 29, 2920

_NotatyPtblic  / omission

11
Case 1:19-cv-06611-VMS Document 19-1 Filed 08/28/20 Page 12 of 12 PagelD #: 84

UNDERSTOOD, ACC ED, AND AGREED:

Luceci era
Date: , , 2020

 

 

poe ae co reel ret ge lD wet Dna See pe ot a "yet
. BIERKA Y FRIAS
Sworn to before me thisoCT day é Notary Public - State of New York
Of August 2020 2 NO. 01FR6347049

a

| wpe a

| Qualified in Queens County

Yp My Commission Uxpires Aug 29, 2000
OT UAST IB eet

 

12
